Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ball bearing” in the claims is used by the claims to reference a ball or a spherical inner ring of a bearing assembly however the accepting meaning of “ball bearing” in the field of bearings is a bearing with ball type rolling elements (two raceway elements and a ball therebetween), this is not shown, and for claim 1 specifically “inner bearing ring” is used by the claim to reference a second part of the outer ring assembly while the accepted meaning is in reference to an inner ring element or in this case the ball or spherical inner ring shown in the drawings, this second part of the outer ring is not an inner ring. The terms are indefinite because the specification does not clearly redefine the term.  For the inner bearing ring it is suggested that the claims (and specification) be amended to define an outer ring having a first part (current outer ring) and a second part (what application is calling the inner ring) positioned inside the first part.  For the purpose of examination the claims will be examined in light of the disclosure where the outer ring is an outer ring, inner ring is a 2nd ring used to make outer ring, and ball bearing is a spherical inner ring or just ball.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orkin, USP 3,428,374.
Regarding claim 1, Orkin discloses a bearing assembly comprising: an outer bearing ring (30); an inner bearing ring (16); and a ball bearing (14); wherein the outer bearing ring and inner bearing ring encapsulate the ball bearing (30 and 16 form an outer ring assembly that encapsulates the ball 14).
Regarding claim 5, Orkin discloses that the bearing assembly is positioned within a rod end housing (10).
Regarding claim 6, Orkin discloses that the outer bearing ring (30) is secured in the rod end housing by a swaging operation (operation forms 34, however it is further noted that swaging is a product by process limitation with the resulting structure being a bent or flanged portion, this is what 34 is in Orkin).
Regarding claim 7, Orkin discloses that the inner bearing ring (16) is secured in the rod end housing by a swaging operation (the outer ring is swaged to both the housing and the inner ring this ultimately attaches the inner ring to the housing just like in the instant application).

Regarding claim 9, Orkin discloses that the outer bearing ring is integral to the rod end housing (the swaging of the parts integrates the elements into one unit, if Applicant is attempting for integral to be more narrowly construed to one piece or monolithic assembly this feature would not be shown or explicitly supported by the original filling, based on paragraph 0034 it is believed that the intent is that the swaging operation ingrates the parts, while not claiming swaging in claim 9 this same operation in Orkin is what ingrates the parts).
Regarding claim 10, Orkin discloses that the inner bearing ring is integral to the rod end housing (as addressed in claim 9 the parts are integrated by being connected together as a unit in Orkin, this appears to be the same way Applicant is using the word term to mean in the instant application).

Claim(s) 1, 4, 5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cass, USP 4,116,504.
Regarding claim 1, Cass discloses a bearing assembly comprising: an outer bearing ring (19); an inner bearing ring (21); and a ball bearing (15); wherein the outer bearing ring and inner bearing ring encapsulate the ball bearing (19 and 21 form an outer ring assembly that encapsulates the ball 15).
Regarding claim 4, Cass discloses that the outer ring bearing includes a shelf (at 25) arranged about the perimeter of the inner surface of the outer bearing ring.

Regarding claim 9, Cass discloses that the outer bearing ring is integral to the rod end housing (13 and 19 are integrated as one piece in Cass).
Regarding claim 10, Cass discloses that the inner bearing ring is integral to the rod end housing (as addressed in the rejection with Orkin integral can include two parts joined together, 21 attaches in 19 which is a part of forming and integral unit).
Regarding claim 11, Cass discloses that the inner bearing ring and ball bearing are preassembled to the outer bearing ring (see Figure 4 showing 21 and 15 as a unit that slides into 13/19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orkin, USP 3,428,374, in view of Maverick Superimide SC-610 data sheet.  The data sheet includes and upload date of 05-2018 and the Maverick Molding Company material homepage as captured by the archieve.org on 1/14/19 includes the link to the data sheet, both dates are prior to the filing by Applicant.

Maverick teaches that Superimide SC-610 is a great alternative material that can operate in high temperatures.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Orkin and make the bearing element out of superimide sc-610, as taught by Maverick, to provide a configuration of the bearing that can operate at high temperatures and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 13 and 14 Orkin discloses a bearing assembly comprising: a bearing ring (16/30); and a ball bearing (14).
Orkin does not disclose that the ball bearing is fabricated from a polyimide and more specifically from Superimide SC-610.
Maverick teaches that Superimide SC-610 is a great alternative material that can operate in high temperatures.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Orkin and make the bearing element out of superimide sc-610, as taught by Maverick, to provide a configuration of the bearing that can operate at high temperatures and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 16, Orkin discloses that the bearing ring is integral to the rod end housing (the bearing is swaged to the housing making it integral in the same manner as the instant application).

Claims 2-3 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cass, USP 4,116,504, in view of Maverick Superimide SC-610 data sheet. 
Regarding claims 2-3, Cass does not disclose that the ball bearing is fabricated from a polyimide, specifically Superimide SC-610.
Maverick teaches that Superimide SC-610 is a great alternative material that can operate in high temperatures.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cass and make the bearing element out of superimide sc-610, as taught by Maverick, to provide a configuration of the bearing that can operate at high temperatures and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 13 and 14, Cass discloses a bearing assembly comprising: a bearing ring (19/21); and a ball bearing (15).
Cass does not disclose that the ball bearing is fabricated from a polyimide and more specifically from Superimide SC-610.

It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cass and make the bearing element out of superimide sc-610, as taught by Maverick, to provide a configuration of the bearing that can operate at high temperatures and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cass, USP 4,116,504, as applied to claim 11 above, and further in view of Rangel, USP 4,337,559.
Cass, while disclosing that the bearing assembly is secured in the rod end housing using a clip or snap connection between the outer ring (21) and housing (19) [first outer ring part and second outer ring part], does not disclose that it is secured using a swaging operation (a bent portion holding the parts in place).
Rangle teaches that the inner ring element (16, part of outer ring) of the bearing assembly can be swaged in placed using a bent part (26).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Cass and replace the clip type connection with any other known type of connecting, including a swaged connection, as taught by Rangle, since substituting between known attachment methods provides the same predictable result of securing the parts together so that they remain together as a functional unit.  Also changing the nd outer ring part] in Cass would not alter the function of the bearing itself and the bearing regardless of how the parts are connected would still support a load and allow for pivoting or rotating movement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other reference cited but not relied upon all show different forms of spherical bearings with two part outer races.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656